Title: From Benjamin Franklin to Vergennes, 16 September 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy, sept. 16. 1779.
The Person mentioned in your Excellency’s Letter of yesterday, has been with me, and by the Papers he show’d me I was Satisfy’d of his having been a Lieutenant in our Canadian Regiment, commanded by Col. Livingston. I gave him Money, as he had none Left, to bear his Expenses to Nantes, where he hop’d to find a Passage to America. He proposed to set out directly for the place on foot, as he Said he could not bear the Motion of The Common Cariages and I gave him a Pass whether he has really taken that Road, may easily be known by enquiry as he wore a blue Uniforme turn’d up with red, is very meagre, and limps a little in Walking.— I look’d upon him as an honest man, but I may have been impos’d on. I Shall write to morrow to Nantes, to know if he arriv’d there. It was on ——— that he came here, and it was the Day following that he propos’d to proced to Nantes, With The most perfect Respect I am Your Excell’ys Most obedient and most humble servant
M. Le Comte de Vergennes.
